                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 1 of 36



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                    TACOMA DIVISION
 9
     COLUMBIA RIVERKEEPER, SIERRA                   )
10   CLUB, CENTER FOR BIOLOGICAL                    ) Cause No. _________________
     DIVERSITY, WASHINGTON                          )
11   ENVIRONMENTAL COUNCIL, and                     ) COMPLAINT FOR DECLARATORY
     WASHINGTON PHYSICIANS FOR                      ) AND INJUNCTIVE RELIEF
12   SOCIAL RESPONSIBILITY,                         )
                                                    )
13                         Plaintiffs,              )
                                                    )
14   v.                                             )
15                                                  )
     UNITED STATES ARMY CORPS OF                    )
16   ENGINEERS, and NATIONAL MARINE                 )
     FISHERIES SERVICE,                             )
17                                                  )
                           Defendants.              )
18                                                  )
19

20                                          INTRODUCTION

21          1.       Northwest Innovation Works (“NWIW”), a corporation majority owned by the

22   Chinese government, seeks to build a methanol manufacturing and shipping terminal on the

23   banks of the Columbia River in Kalama, Washington (the “Kalama Project”). The Kalama

24   Project involves building a refinery to convert fracked gas (which consists primarily of methane)
25   to methanol, a marine export terminal to load methanol onto ships bound for China, and a short
26

27                                                                              Earthjustice
     COMPLAINT FOR DECLARATORY                                                  810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                      Seattle, WA 98104
                                                   -1-                          (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 2 of 36



 1   gas pipeline to supply the refinery with fracked gas. With further processing, methanol can be

 2   turned into olefins, which is then used to make plastic. Methanol can also be used as a fuel.
 3   NWIW would use fracked gas to both power its refinery and to chemically create methanol.
 4
     Each step on the journey releases greenhouse gases, including methane, which has at least four
 5
     times the climate impact as carbon dioxide.
 6
            2.       The Kalama Project will have significant harmful environmental impacts. The
 7
     refinery would be among the largest methanol refineries in the world and would be one of the
 8
     largest gas users in the State of Washington. The refinery would use between 270,000 and
 9

10   320,000 dekatherms of fracked gas every day for methanol production and as fuel for an on-site

11   gas-fired electric generating unit, which is more gas than all the power plants in the state

12   combined, and more than all residential uses combined. The refinery alone would emit more

13   than 1,000,000 tons of greenhouse gases per year and would increase the state’s greenhouse gas
14   emissions by 1 percent, while at the same time Washington strives to reduce such emissions to
15
     combat the current climate crisis.
16
            3.       The Kalama Project needs a variety of federal, state, and local permits and
17
     approvals to move forward. Prior to the initial issuance of Washington state and local permits,
18
     Cowlitz County and the Port of Kalama prepared a state environmental impact statement
19
     (“EIS”), pursuant to the State Environmental Policy Act, to review and analyze environmental
20

21   harms caused by the Kalama Project. Successful 2017 litigation over Washington shoreline

22   permits and the final state EIS required NWIW to undertake a supplemental environmental

23   analysis specifically focused on greenhouse gas emissions and climate change.
24          4.       Plaintiffs Columbia Riverkeeper, Center for Biological Diversity, Sierra Club,
25
     Washington Environmental Council, and Washington Physicians for Social Responsibility
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                     -2-                          (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 3 of 36



 1   (collectively “Riverkeeper”) challenge the U.S. Army Corps of Engineers (“Corps”) issuance of

 2   a Clean Water Act (“CWA”) § 404 permit (NWP-2014-177/2) to build the marine terminal, as
 3   well as the truncated National Environmental Policy Act (“NEPA”) review underlying that
 4
     permit approval.
 5
            5.       Under NEPA, the Corps failed to fully consider the significant and harmful
 6
     greenhouse gas impacts of the Kalama Project in a complete and transparent EIS. Instead, the
 7
     Corps completed a limited Environmental Assessment (“EA”) and made a Finding of No
 8
     Significant Impact (“FONSI”) for the issuance of the CWA permits.
 9

10          6.       The inadequate EA, FONSI, and decision not to prepare a comprehensive federal

11   EIS are the result of the Corps’ failure to take the legally required “hard look” at all direct,

12   indirect, and cumulative impacts of the agency’s decision to allow the refinery, export terminal,

13   and pipeline to be built and operated. The Corps’ review is arbitrary, capricious, and contrary to
14   NEPA and its implementing regulations.
15
            7.       The Corps’ EA also relies on a displacement theory with unsupported
16
     assumptions about the extent to which methanol-to-olefin production in Kalama will displace
17
     coal-to-olefin production in China, further undermining its conclusions about total greenhouse
18
     gas impacts caused by the Kalama Project.
19
            8.       The inadequacies in the environmental review underscore the Corps’ errors in
20

21   issuing the CWA § 404 permit. Specifically, the Corps prepared an inadequate public interest

22   determination in violation of Section 404 of the CWA and Section 10 of the Rivers and Harbors

23   Act.
24          9.       In balancing the public interest, the EA improperly excluded consideration of the
25
     refinery’s detrimental greenhouse gas impacts from the public interest review, even though it
26

27                                                                                  Earthjustice
     COMPLAINT FOR DECLARATORY                                                      810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                          Seattle, WA 98104
                                                      -3-                           (206) 343-7340
                Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 4 of 36



 1   applied the refinery’s alleged benefits to the public interest review. The EA ignored greenhouse

 2   gas emissions from the marine export terminal and fracked gas feeder pipeline without
 3   explanation or analysis, relying only on the invalidated state EIS to treat those impacts as de
 4
     minimis. The EA also failed to appropriately consider other important public interest factors,
 5
     including the Kalama Project’s declining profitability, nearby property value losses, and
 6
     diminished aesthetics.
 7
             10.     Plaintiffs also challenge the failure of the National Marine Fisheries Service’s
 8
     (“NMFS”) Biological Opinion (“BiOp”) on the Kalama Project to set meaningful and required
 9

10   limits on incidental take of threatened and endangered species, including salmon, Southern

11   Resident killer whales, and leatherback sea turtles.

12           11.     Plaintiffs ask the Court to (1) vacate the EA/FONSI, CWA section 404 permit,

13   and NMFS biological opinion and its accompanying Incidental Take Statement; (2) remand to
14   the Corps to prepare an environmental impact statement on the Proposed Project before
15
     reconsidering a new CWA section 404 permit; and (3) remand to the Corps and NMFS to
16
     complete consultation on the Proposed Project.
17
                                        JURISDICTION AND VENUE
18
             12.     This case is brought under the Administrative Procedure Act (“APA”), 5 U.S.C.
19
     § 706(2)(A). Jurisdiction arises under 28 U.S.C. § 1331 (federal question jurisdiction); § 2201
20

21   (declaratory relief); § 2202 (injunctive relief).

22           13.     Venue in this district is appropriate under 28 U.S.C. § 1391(e), because the

23   Kalama Project would be located in this district, two plaintiff groups reside in this district, and

24   many of the events and the consequences of the defendants’ violations of law occurred or will
25   occur in this district.
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                         -4-                       (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 5 of 36



 1                                                  PARTIES

 2          14.      The plaintiffs in this action are:

 3          A.       Columbia Riverkeeper, a 501(c)(3) non-profit corporation registered in the State
 4   of Washington. Columbia Riverkeeper’s mission is to restore and protect the water quality of the
 5
     Columbia River and all life connected to it, from the headwaters to the Pacific Ocean. To
 6
     achieve these objectives, it operates scientific, educational, and legal programs aimed at
 7
     protecting water quality, air quality, public health, climate stability, and habitat in the Columbia
 8
     River Basin. It has over 16,000 members and supporters, many of whom reside in the area that
 9
     would be affected by the Kalama Methanol Project. Columbia Riverkeeper was one of the
10

11   petitioners in Washington state litigation over the original state final EIS and is currently a

12   petitioner in a state-level challenge to the supplemental EIS for the Kalama Project. Riverkeeper

13   and/or its members have submitted comments or correspondence on the Kalama Project to the
14   Army Corps of Engineers, the National Marine Fisheries Service, the Federal Energy Regulatory
15
     Commission, the U.S. Department of Energy's Loan Program Office, the U.S. Department of
16
     Transportation's BUILD Grant and Port Infrastructure Development Grant programs, the
17
     Committee on Foreign Investment in the United States, the Washington legislature, Governor
18
     Inslee's office, the Washington Department of Ecology, the Washington Energy Facility Site
19
     Evaluation Commission, the Washington Utilities and Transportation Commission, the
20

21   Washington State Investment Board, the Southwest Clean Air Agency, Cowlitz County, the Port

22   of Kalama, and the City of Kalama.

23          B.       Center for Biological Diversity, a national, non-profit conservation organization

24   with offices throughout the United States. Its mission is to secure a future for all endangered
25   species and wild places through science, law, and creative media, with a focus on protecting the
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                          -5-                      (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 6 of 36



 1   lands, waters, and climate that species need to survive. The Center has more than 70,000

 2   members and supporters who care about protecting the natural environment from the ravages of
 3   climate change and other environmental degradation, including approximately 3,500 members in
 4
     Washington State. The Center was one of the petitioners in Washington state litigation over the
 5
     original state final EIS, and is currently a petitioner in a state-level challenge to the supplemental
 6
     EIS for the Kalama Project. The Center and its members have submitted comments on the
 7
     Kalama Project to the Army Corps of Engineers, the National Marine Fisheries Service, the
 8
     Federal Energy Regulatory Commission, the U.S. Department of Energy’s Loan Program Office,
 9

10   and the U.S. Department of Transportation’s BUILD Grant and Port Infrastructure Development

11   Grant programs. The Center has advocated for protections for species that rely on the Columbia

12   River, including salmon, Southern Resident killer whales, and leatherback sea turtles by raising

13   public awareness, submitting scientific petitions, and filing lawsuits. Specifically, the Center has
14   petitioned to: list the Southern Resident killer whale under the Endangered Species Act (“ESA”)
15
     and successfully challenged the agency’s initial “not warranted” finding; to expand the Southern
16
     Resident’s critical habitat to cover ocean foraging grounds down the West Coast, off the coasts
17
     of Washington, Oregon, and California; to establish critical habitat for leatherback sea turtles on
18
     the U.S. West Coast; and to list the Oregon coast spring-run chinook under the ESA.
19
            C.       Sierra Club, one of the oldest environmental organizations in the United States.
20

21   Sierra Club is incorporated in the State of California as a Nonprofit Public Benefit Corporation

22   with headquarters in Oakland, California. The organization has over 775,200 members,

23   including 31,040 members in Washington State. Sierra Club is dedicated to protecting and
24   preserving the natural and human environment, and its purpose is to explore, enjoy, and protect
25
     the wild places of the earth; to practice and promote the responsible use of the earth’s ecosystems
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                      -6-                          (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 7 of 36



 1   and resources; and to educate and enlist humanity to protect and restore the quality of the natural

 2   and human environments. In support of this mission, Sierra Club has taken extensive actions on
 3   climate change, including participating in state and federal rulemaking, opposing further build-
 4
     out of fossil fuel infrastructure, and working to reduce greenhouse gas emissions from existing
 5
     facilities. Sierra Club was one of the petitioners in Washington state litigation over the original
 6
     state final EIS, and is currently a petitioner in a state-level challenge to the supplemental EIS for
 7
     the Kalama Project. Sierra Club and its members have submitted comments on the Kalama
 8
     Project to the Port of Kalama, Cowlitz County, Washington Department of Ecology, and U.S.
 9

10   Department of Transportation.

11          D.       Washington Environmental Council, (“WEC”) is a statewide nonprofit organized

12   under the laws of the State of Washington with a mission to protect, restore, and sustain

13   Washington’s environment for all, and achieving clean water is a primary goal of its current
14   strategic plan. It is headquartered in Seattle and has over 35,000 members and supporters in
15
     Washington State. WEC’s work finds solutions to address climate change and promote clean
16
     energy; protects and restores Puget Sound; protects forest ecosystems through incentives and
17
     other tools; and stops new fossil fuel infrastructure. WEC works in partnership with the Power
18
     Past Fracked Gas campaign, Stand Up to Oil campaign, Environmental Priorities Coalition, and
19
     the Alliance for Jobs and Clean Energy. WEC is a petitioner in a state-level challenge to the
20

21   supplemental EIS for the Kalama Project. Washington Environmental Council and its members

22   have submitted comments on the Kalama Project to Port of Kalama, Cowlitz County, and the

23   Washington Department of Ecology.
24          E.       Washington Physicians for Social Responsibility, (“WPSR”) is the Washington
25
     State chapter of Physicians for Social Responsibility, a 40-year-old physician-led advocacy
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     -7-                           (206) 343-7340
               Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 8 of 36



 1   organization working to create a healthy, just, peaceful and sustainable world. WPSR takes on

 2   the gravest current threats to human health and survival, including a climate crisis driven by
 3   dependence on fossil fuels. WPSR leverages the credible and trusted voice of healthcare
 4
     professionals to educate the public, influence decisionmakers, and promote public policies that
 5
     support its mission. WPSR is deeply concerned about the impact of the proposed Kalama
 6
     methanol facility on the health and wellbeing of people and the environment, both of which will
 7
     be adversely affected by the danger and pollution that this proposed project will bring to the
 8
     fragile region, and particularly to those in proximity to the project.
 9

10          15.     Plaintiffs are conservation organizations that represent thousands of members and

11   supporters working to protect and restore Washington’s environment and the Columbia River.

12   Plaintiffs’ members work, live, and recreate in and along the Columbia River and the

13   surrounding landscape near Kalama. Plaintiffs and their members are deeply concerned by plans
14   to construct the Kalama Project in and along the Columbia River. The Kalama Project would
15
     undermine local and regional efforts to protect water quality, recover endangered and threatened
16
     species, support vibrant fishing communities, protect human health and safety, transition to a
17
     low-carbon economy, and combat climate change. The plaintiffs and their members derive
18
     scientific, recreational, aesthetic, and conservation benefits from the waters of the Columbia
19
     River and the surrounding areas for fishing, rafting, hiking, walking, windsurfing,
20

21   photographing, boating, and observing wildlife. The past, present, and future enjoyment of these

22   benefits by plaintiffs and their members has been, is being, and will continue to be irreparably

23   harmed by defendants’ disregard of their statutory duties and by the Kalama Project’s significant
24   environmental impacts.
25

26

27                                                                               Earthjustice
     COMPLAINT FOR DECLARATORY                                                   810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                       Seattle, WA 98104
                                                      -8-                        (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 9 of 36



 1          16.      The defendants in this action are:

 2          A.       U.S. Army Corps of Engineers, an agency within the executive branch of the
 3   federal government. The Corps is the lead agency for permitting the discharge of dredged or fill
 4
     material into navigable waters of the United States under CWA § 404.
 5
            B.       National Marine Fisheries Service, an agency of the United States Department of
 6
     Commerce, with delegated authority to administer the ESA with regard to threatened and
 7
     endangered marine species and anadromous fish species.
 8
                                         LEGAL BACKGROUND
 9
     I.     NATIONAL ENVIRONMENTAL POLICY ACT
10

11          17.      NEPA, 42 U.S.C. §§ 4321–4370f, is our “basic national charter for protection of

12   the environment.” 40 C.F.R. § 1500.1(a). NEPA makes environmental protection a part of the

13   mandate of every federal agency. 42 U.S.C. § 4332(1). It requires federal agencies to take

14   environmental considerations into account in their decisionmaking “to the fullest extent
15   possible.” 42 U.S.C. § 4332; 40 C.F.R. § 1500.2.
16
            18.      The cornerstone of NEPA’s protections is the environmental impact statement.
17
     NEPA requires federal agencies to prepare an EIS before undertaking any “major federal action
18
     significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C). The EIS
19
     requires a detailed, “hard look” at the environmental impact of—and alternatives to—the
20
     proposed action. Id. The environmental effects that must be considered in an EIS include
21

22   “indirect effects, which are caused by the action and are later in time or farther removed in

23   distance, but are still reasonably foreseeable,” as well as direct effects. 40. C.F.R. § 1508.8. An

24   EIS must also consider the cumulative impacts of the proposed action, that is, the environmental

25   impacts that result “from the incremental impact of the action when added to other past, present,
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                     -9-                          (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 10 of 36



 1   and reasonably foreseeable future actions.” 40 C.F.R. § 1508.7; see also § 1508.27(b)(7). The

 2   purpose of an EIS is to inform the decision-makers and the public of the significant
 3   environmental impacts of the proposed action, means to mitigate those impacts, and reasonable
 4
     alternatives that will have lesser environmental effects.
 5
            19.     NEPA also requires that defendants use high quality, accurate scientific
 6
     information and ensure the scientific integrity of its analysis. See 40 C.F.R. § 1500.1(b); 40
 7
     C.F.R. § 1502.24.
 8
            20.     An agency may prepare an Environmental Assessment (“EA”) to determine
 9

10   whether it must prepare an EIS. 40 C.F.R. §§ 1501.4(c), 1501.3(b). If an agency action will

11   cause “significant” adverse effects, the agency must prepare an EIS. 40 C.F.R. § 1501.4. The

12   agency must prepare a finding of no significant impact if it determines (on the basis of the EA)

13   not to prepare a statement. 40 C.F.R. § 1501.4(e).
14          21.     Regulations for the Army Corps incorporate these requirements by reference. 33
15
     C.F.R. § 325, App. B.
16
     II.    CLEAN WATER ACT
17
            22.     Congress enacted the Clean Water Act in order to “restore and maintain the
18
     chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To
19
     help accomplish this goal, the Clean Water Act prohibits the discharge of any pollutant,
20

21   including dredged spoil or other fill material, into waters of the United States unless authorized

22   by a permit. Id., § 1311(a). Unless statutorily exempt, all discharges of dredged or fill material

23   into waters of the United States must be authorized under a permit issued by the Corps. Id., §§

24   1344(a)–(e).
25

26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 10 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 11 of 36



 1          23.     The Corps issues individual permits under § 404(a) on a case-by-case basis after

 2   taking “all appropriate and practicable steps to avoid and minimize adverse impacts to waters of
 3   the United States.” Id., § 1344(a); see also 40 C.F.R. § 230.91(c)(2). Such permits are issued
 4
     after a review involving, among other things, site-specific documentation and analysis of waters
 5
     and wetlands and potential effects to them, public interest analysis, and a formal determination
 6
     pursuant to the statutory and regulatory criteria. 33 C.F.R. § 322.3, Parts 323, 325.
 7
            24.     The Environmental Protection Agency’s 404(b)(1) Guidelines require the Corps
 8
     to avoid any adverse impacts to waters of the United States. 40 C.F.R. § 230.91(c)(2). The
 9

10   Corps shall not issue a Section 404 permit “if there is a practicable alternative to the proposed

11   discharge which would have less adverse impact on the aquatic ecosystem, so long as the

12   alternative does not have other significant adverse environmental consequences.” 40 C.F.R. §

13   230.10(a). Practicable alternatives include “[a]ctivities which do not involve a discharge of
14   dredged or fill material.” Id. at § 230.10(a)(1)(i). “An alternative is practicable if it is available
15
     and capable of being done after taking into consideration cost, existing technology, and logistics
16
     in light of overall project purposes.” Id. § 230.10(a)(2).
17
     III.   ENDANGERED SPECIES ACT
18
            25.     Congress passed the ESA in 1973 in response to the extinction crisis to “provide a
19
     means whereby the ecosystems upon which endangered species and threatened species depend
20

21   may be conserved, [and] to provide a program for the conservation of such endangered species

22   and threatened species….” 16 U.S.C. § 1531(b). Congress defined “conservation” under the

23   ESA as “the use of all methods and procedures which are necessary to bring any endangered

24   species to the point at which the measures provided pursuant to this act are no longer necessary,”
25

26

27                                                                                  Earthjustice
     COMPLAINT FOR DECLARATORY                                                      810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                          Seattle, WA 98104
                                                      - 11 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 12 of 36



 1   that is, when the species have recovered and no longer need the protection of the ESA. 16

 2   U.S.C. § 1532(3).
 3          26.     In broad strokes, the ESA seeks to protect and recover imperiled species and
 4
     populations by first listing them as threatened or endangered based on enumerated statutory
 5
     factors, 16 U.S.C. § 1533(a)(1)(A)-(E). Later sections of the Act provide for specific protection
 6
     and recovery procedures and standards for listed species and their designated critical habitat.
 7
            27.     Congress charged each and every federal agency with the affirmative duty to
 8
     further conservation of listed species; the ESA explicitly elevates threatened and endangered
 9

10   species protection over the primary missions of federal agencies. 16 U.S.C. § 1536(a). Section 7

11   of the ESA prohibits agency actions that may jeopardize the survival and recovery of listed

12   species or adversely modify designated critical habitat. 16 U.S.C. § 1536(a)(2).

13          28.     Section 7(a)(2) and its implementing regulations set forth a detailed process that
14   must be followed before agencies take or approve actions that “may affect” threatened or
15
     endangered species or critical habitat. Fulfillment of this process is the only means by which an
16
     agency ensures that its affirmative duties under Section 7(a)(2) are satisfied. In fulfilling the
17
     requirements of Section 7(a)(2) and the procedural requirements set forth in 50 C.F.R. Part 400,
18
     agencies must “use the best scientific and commercial data available.” 16 U.S.C. § 1536(a)(2).
19
            29.     If agency action “may affect” listed species in the action area, the agency must
20

21   prepare a “biological assessment” that “evaluate[s] the potential effects of the action” on listed

22   species and their habitat. Id. §§ 402.02, 402.12. The biological assessment must include a

23   description of the proposed action, its effects, and the relevant scientific evidence. 16 U.S.C.
24   § 1536(a)(2); 50 C.F.R. § 402.14(a).
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 12 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 13 of 36



 1           30.      If the action agency concludes in its biological assessment that an action is “not

 2   likely to adversely affect” listed species, and the Service concurs with that determination in
 3   writing, the action agency typically relies on the biological assessment and concurrence (known
 4
     as “informal consultation”) to satisfy its ESA obligations. See id. § 402.13(a); 402.14(a)-(b).
 5
             31.      If an action agency determines in its biological assessment that an action “may
 6
     affect” and is “likely to adversely affect” listed species or their critical habitat, or if the Service
 7
     does not concur in the action agency’s determination in its biological assessment that the action
 8
     is “not likely to adversely affect” listed species or their critical habitat, the action agency must
 9

10   enter into a more extensive consultation process with the Service on the action’s threats to listed

11   species and their critical habitat (known as “formal consultation”). See 50 C.F.R. §§ 402.14(a)-

12   (b), 402.12(k). The threshold for triggering this formal consultation requirement is “very low.”

13   51 Fed. Reg. 19,949, 19,949-50 (June 3, 1986).
14           32.      At the conclusion of a formal consultation, the expert fish and wildlife agency
15
     issues a biological opinion assessing the effects of the action on the species and its critical
16
     habitat, determining whether the action is likely to jeopardize the continued existence of the
17
     species or adversely modify its critical habitat. 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. §
18
     402.14(g)-(h).
19
             33.      Section 9 of the ESA prohibits “take” of endangered species by any person, which
20

21   includes federal agencies. 16 U.S.C. § 1538(a)(1). “Take” means to “harass, harm, pursue, hunt,

22   shoot, wound, kill, trap, capture, or collect.” 16 U.S.C. § 1532(19). NMFS has defined “harm”

23   to include “significant habitat modification or degradation which actually kills or injures fish or
24   wildlife by significantly impairing essential behavioral patterns, including breeding, spawning,
25
     rearing, migrating, feeding or sheltering.” 50 C.F.R. § 222.102.
26

27                                                                                    Earthjustice
     COMPLAINT FOR DECLARATORY                                                        810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                            Seattle, WA 98104
                                                      - 13 -                          (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 14 of 36



 1          34.     If a federal action undergoing consultation will take a listed species, the biological

 2   opinion must include an “incidental take statement” (“ITS”) that specifies the amount and extent
 3   of incidental take of listed species that may occur without causing jeopardy or adverse
 4
     modification of critical habitat. 16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i). The incidental
 5
     take statement provides a safe harbor, insulating from take liability activities undertaken in
 6
     compliance with the incidental take statement’s terms and conditions. 16 U.S.C. § 1536(o)(2);
 7
     see 16 U.S.C. § 1536(b)(4)(C). An incidental take statement also serves as a check on the
 8
     biological opinion’s assumptions and conclusions and provides for monitoring. 50 C.F.R. §
 9

10   402.14(i)(3). It must set out a “trigger” that specifies an unacceptable level of take that

11   invalidates the safe harbor and requires the agencies to immediately reinitiate consultation. Id. §

12   402.14(i)(4). The ESA implementing regulations require reinitiation of consultation when the

13   amount of take exceeds that specified in the incidental take statement. 50 C.F.R. § 402.16(a).
14                                      FACTUAL BACKGROUND
15
     I.     THE KALAMA METHANOL PROJECT
16
            A.      Proponents, Location, and Project Details
17
            35.     The Kalama Project includes the refinery, marine export terminal, and the
18
     pipeline, referred to as the Lateral Project. The Kalama Project’s stated objective is to
19
     manufacture and ship methanol to China for use as feedstock to manufacture olefins used in the
20
     production of plastics and other materials. EA at 34. The Corps acknowledges that the Export
21
     Terminal and Lateral Project do not have independent utility from the Refinery and would not be
22

23   built without the Refinery. Id. at 3.

24          36.     The Kalama Project’s proponents include NWIW, the Port of Kalama (the

25   “Port”), and Northwest Pipeline LLC (“Northwest Pipeline”).
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 14 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 15 of 36



 1           37.    NWIW is a U.S. registered company ultimately owned entirely by the Chinese

 2   Government and its officials. NWIW will build and operate the Refinery on Port of Kalama
 3   property. NWIW also proposed two other nearby methanol refineries, including one in Tacoma
 4
     that was withdrawn and the other pending in Port Westward, Oregon.
 5
             38.    The Port of Kalama is a port district created under Washington State law and run
 6
     by elected commissioners. It owns the upland property where NWIW will build the Refinery.
 7
     The Port will build the Export Terminal. The Port applied to the Army Corps for a CWA § 404
 8
     and Rivers and Harbors Act § 10 permit for the Export Terminal. The Port also prepared—in
 9

10   cooperation with Cowlitz County—the related state environmental impact statements under

11   SEPA.

12           39.    Northwest Pipeline LLC is the owner of a pipeline system that will supply gas

13   from Canada to the Refinery. It will build and operate the 3.1 mile Lateral Project. It received a
14   certificate of public convenience and necessity from FERC authorizing the Lateral Project under
15
     the Natural Gas Act. EA at 2. Prior to issuing the certificate, FERC reviewed the environmental
16
     impacts of approving the Lateral Project in a 2015 Environmental Assessment (“FERC EA”).
17
     EA at 2, 30. The Corps was a cooperating agency in the FERC EA. Id. Northwest Pipeline
18
     applied to the Army Corps for a separate CWA § 404 permit for the Lateral Project.
19
             40.    NWIW will build the Refinery on 90 acres of Port property at River Mile 72. The
20

21   Refinery includes the methanol manufacturing equipment, storage tanks, a new dock and related

22   equipment, and a new fracked gas-fired power plant to provide some of the electricity needed for

23   the manufacturing facility, among other components. The Refinery will receive fracked gas
24   from the Lateral Project and convert it to methanol by adding steam and a catalyst, and then
25

26

27                                                                               Earthjustice
     COMPLAINT FOR DECLARATORY                                                   810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                       Seattle, WA 98104
                                                   - 15 -                        (206) 343-7340
                 Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 16 of 36



 1   distilling it into a liquid. The Refinery will have storage tanks that will hold methanol and then

 2   transport it through pipelines connected to the Export Terminal.
 3           41.     The Port will build the Export Terminal, which includes a new dock and new
 4
     berth created by dredging. An estimated 72 ships per year would then take the methanol from
 5
     the Export Terminal to China for the production of olefins. The anticipated yearly production at
 6
     full capacity is estimated to be 3.6 million metric tons of methanol.
 7
             42.     The Kalama Project’s energy demands will be met using a combination of grid
 8
     electric power and onsite power generation. Power derived from the electric grid will be made
 9

10   possible by upgrades to the electric transmission lines to the Kalama Project site. The remaining

11   power will be generated by an onsite 125-megawatt gas power generation facility.

12           43.     The greenhouse gas emissions attributable to the Refinery are massive. The

13   emissions associated with the manufacturing process alone will easily exceed 1,000,000 tons of
14   carbon dioxide per year. This does not include the substantial upstream and downstream
15
     emissions caused by the project, such as emissions associated with the extraction and transport of
16
     the large volumes of gas the Refinery will use, or the transport of the methanol to China and the
17
     conversion of methanol into olefins. It also fails to include induced or indirect effects that will
18
     be the likely and foreseeable result of the large new gas pipeline that the Refinery will cause to
19
     be built.
20

21           44.     NWIW applied to the U.S. Department of Energy (“DOE”) for a $2 billion loan

22   guarantee to insure its $2 billion investment in the Refinery. DOE is a co-author of the EA and

23   intends to rely on the EA as its NEPA review of issuing the loan guarantee to NWIW. Upon
24   information and belief, DOE has not yet acted on NWIW’s loan application.
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 16 -                        (206) 343-7340
                Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 17 of 36



 1          B.      State Environmental Impact Statements and Prior Litigation

 2          45.     The State of Washington required permits for the Kalama Project and an

 3   environmental review under SEPA. In September 2016, Cowlitz County and the Port of Kalama
 4   issued the Final EIS, in which they concluded the project will not result in any unavoidable
 5
     significant adverse impacts to the environment.
 6
            46.     In a challenge brought by plaintiffs Columbia Riverkeeper, Sierra Club, and
 7
     Center for Biological Diversity, the Washington Shorelines Hearings Board, a state adjudicatory
 8
     body, found that the Final EIS failed to adequately analyze greenhouse gas impacts of the
 9
     Kalama Project.
10

11          47.     On appeal, the Washington Superior Court in July 2018 upheld the Board’s

12   summary judgment finding that the County and Port failed to adequately analyze the greenhouse

13   gas impacts of the project in the Final EIS and directed them to prepare a supplemental EIS that
14   does so.
15
            48.     The Port issued a draft supplemental EIS on November 13, 2018.
16
            49.     The Port shared the Final EIS and the draft supplemental EIS with the Corps. EA
17
     at 145. The Corps reviewed and relied on the Final EIS and draft supplemental EIS in its
18
     analysis of greenhouse gas impacts. Id. at 113, 145, 164, 167, 168. The Corps published its EA
19
     before the Port and County published the Final Supplemental EIS on August 30, 2019.
20

21          C.      The Corp’s Environmental Assessment

22          50.     In 2015, the Port and Northwest Pipeline applied to the Corps for a permit to

23   dredge and fill under CWA § 404 to build the Export Terminal. Also in 2015, NWIW applied to

24   DOE for a $2 billion loan guarantee to insure its entire investment in the refinery.

25

26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 17 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 18 of 36



 1          51.     The Corps led the NEPA review and preparation of the EA for the Kalama

 2   Project. According to the EA, the scope of review under NEPA includes the entire Kalama
 3   Project, including the refinery. EA at 31. The geographic assessment area for the Corps’
 4
     cumulative impacts review includes the boundaries in the Lower Columbia Clatskanie
 5
     Watershed described in paragraph 9.2 of the EA. Id. at 160. According to the Corps, the
 6
     document it prepared includes the Environmental Assessment, Section 404(b)(1) Guidelines
 7
     Evaluation, Public Interest Review, and Statement of Findings for the Export Terminal and
 8
     Lateral Project permits. Id. at 3.
 9

10          52.     The Corps also participated in the 2015 FERC EA for the Lateral Project as a

11   cooperating agency. Id. at 2. The FERC EA evaluates, among other things, the Lateral Project’s

12   greenhouse gas impacts in Washington State. Id. at 54, 113; FERC EA at 62, 64-66, 83-84. The

13   FERC EA does not consider the upstream impacts from additional fracking of gas in Canada or
14   the downstream impacts from shipping to China or production from methanol to olefins. FERC
15
     EA at 62, 64-66, 83-84.
16
            53.     DOE participated in the EA for its NEPA review in considering the loan
17
     guarantee to support construction and startup of the proposed Refinery. EA at 3-4. The EA
18
     constitutes DOE’s environmental assessment in consideration of the potential loan guarantee. Id.
19
            54.     The Corps consulted with NMFS to consider impacts to endangered and
20

21   threatened species under the ESA. NMFS issued its BiOp on October 10, 2017, for the Export

22   Terminal and Lateral Project as the Proposed Action and the Refinery as a related action. BiOp

23   at 1-2. The BiOp considered impacts to various species of endangered and threatened salmon,
24   steelhead, and eulachon; endangered Southern Resident killer whales; and leatherback sea
25

26

27                                                                            Earthjustice
     COMPLAINT FOR DECLARATORY                                                810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                    Seattle, WA 98104
                                                  - 18 -                      (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 19 of 36



 1   turtles; among other species. Id. NMFS found no-jeopardy to the species considered and no

 2   destruction or adverse modification to designated critical habitat. Id.
 3          55.     The Corps issued the EA on January 18, 2018, and CWA § 404 and Rivers and
 4
     Harbor Act section 10 permit for the Export Terminal on April 1, 2019. DOE has not yet issued
 5
     a loan guarantee for the Refinery.
 6
     II.    THE CORPS’ REVIEW OF DIRECT, INDIRECT, AND CUMULATIVE EFFECTS
 7          UNDER NEPA

 8          56.     In its scope of review for cumulative effects, the Corps considered the whole
 9   Kalama Project. EA at 158-59. However, the Corps limited the geographic scope of the
10
     cumulative effects assessment area to the Lower Columbia Clatskanie Watershed (the
11
     “Assessment Area”). Id. at 160.
12
            57.     The Corps did not describe any direct effects of greenhouse gas emissions from
13
     the Kalama Project. Id. at 158-59.
14
            58.     In identifying the Kalama Project’s indirect effects, the Corps acknowledged that
15

16   the Project would cumulatively increase the volume of greenhouse gases emitted into the

17   atmosphere. Id. at 164, 113-14. It asserted that the majority of greenhouse gas emissions would

18   be caused by the Refinery, which would contribute nearly 1,000,000 metric tons of greenhouse

19   gases per year for a project lifetime of 40 years. Id. This represents a 1% increase in statewide
20   greenhouse gas totals from 2013. Id.
21
            59.     The EA also referenced generally the effects of the Export Terminal and Lateral
22
     Project, which for greenhouse gas emissions included construction, increased vessel traffic, and
23
     fracked gas leakage in the Assessment Area. Id. at 112-13.
24
            60.     The Corps claimed that the increase in greenhouse gas emissions would be
25
     reduced by several measures. First, the EA stated that the increase in vessel greenhouse gas
26

27                                                                               Earthjustice
     COMPLAINT FOR DECLARATORY                                                   810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                       Seattle, WA 98104
                                                    - 19 -                       (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 20 of 36



 1   emissions will be reduced by vessels docked at the Export Terminal using electricity from

 2   onshore rather than on-board fuel fossil-fueled engines or generators, although the EA noted that
 3   on-shore power would not always be used. Id. at 112-13. Second, the EA stated that NWIW’s
 4
     use of Ultra Low Emission technology—a process that reuses heat and uses gas boilers—was
 5
     itself mitigation for increased greenhouse gas emissions. Id. at 113-14, 167. Third, the EA
 6
     stated that NWIW would voluntarily mitigate 100% of all greenhouse gas emissions in the State
 7
     of Washington from the Refinery by purchasing carbon credits or paying the amount of carbon
 8
     credits into a greenhouse gas fund. Id. at 114, 164, 167. No mitigation was proposed for the
 9

10   Lateral Project’s greenhouse gas emissions because it “would contribute a negligible increase to

11   regional GHG emissions.” Id. at 167; FERC EA at 83-84.

12          61.     The EA did not describe the greenhouse gas emissions or climate impacts beyond

13   Washington State, for example, vessel traffic to China, manufacturing of olefins in China, or
14   increased gas extraction in Canada. Yet, it claimed greenhouse gas emission reductions from
15
     displacing coal-based methanol production in China due to alleged future cost advantages. EA at
16
     164.
17
            62.     The Corps disclaimed its ability to consider end use of methanol as too attenuated
18
     and far removed. Id. at 54. However, the state draft supplemental EIS, on which the Corps
19
     relied for its greenhouse gas findings, did analyze downstream emissions associated with
20

21   shipping of methanol. Draft Supplemental EIS at 3-23. However, the draft omitted 420,000 tons

22   of greenhouse gas emissions from turning methanol into olefins. Id., Draft Supplemental EIS

23   App. A at 92. The Corps did not include any of this analysis in its EA.
24          63.     Though the Corps did not analyze the downstream emissions of greenhouse gas
25
     emissions, the Corps claimed—based on the draft supplemental EIS—that due to the speculative
26

27                                                                              Earthjustice
     COMPLAINT FOR DECLARATORY                                                  810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                      Seattle, WA 98104
                                                   - 20 -                       (206) 343-7340
               Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 21 of 36



 1   future cost advantages, producing methanol in Kalama would displace methanol production from

 2   existing coal-based plants in Asia that have approximately 5.5 to 6.2 times higher greenhouse gas
 3   emissions and would therefore result in a “net global reduction of GHGs.” EA at 164, 167. This
 4
     estimate is based on projections for coal and gas prices for the next 40 years of the Project’s
 5
     lifecycle. Draft Supplemental EIS 3-13, 3-23, App. A at 112.
 6
            64.     The Corps did not analyze or discuss upstream induced effects of fracked gas
 7
     extraction, including the development of a new regional gas pipeline to meet the increased
 8
     demand.
 9

10   III.   PUBLIC INTEREST BALANCING UNDER THE CLEAN WATER ACT

11          A.      Public Interest

12          65.     In balancing the public interest of the Kalama Project, the Corps’ regulations

13   implementing the CWA require that it base the decision to issue a permit on “an evaluation of

14   the probable impacts, including cumulative impacts, of the proposed activity and its intended use
15   on the public interest.” 33 C.F.R. § 320.4. The Corps must balance “the benefits which
16
     reasonably may be expected to accrue from the proposal” against “its reasonably foreseeable
17
     detriments.” Id. A permit will be granted unless the Corps determines it would be contrary to
18
     the public interest. Id.
19
                    1.      Greenhouse Gas Impacts
20
            66.     The Corps excluded the Refinery’s greenhouse gas emissions from review under
21
     the public interest analysis by claiming that the Refinery was outside the Corps’ jurisdiction,
22

23   even though the Corps acknowledged that most greenhouse gas emissions result from the

24   Refinery. EA at 148. At the same time, the Corps acknowledged that the Refinery was part of

25   one overall project, that the Export Terminal had no independent utility from the Refinery, and
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 21 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 22 of 36



 1   even imputed the Refinery’s benefits to the Export Facility to conclude that the Project was not

 2   contrary to the public interest.
 3          67.     The Corps discussed the short term economic benefits of employment and
 4
     revenue from the construction of the Kalama Project and long-term economic benefits of
 5
     employment and revenue from the Export Terminal and Refinery. Id. at 109-10. The Corps
 6
     stated that even though the Lateral Project would be automated in the long term, it would provide
 7
     economic benefit by supporting the operation of the Refinery. Id. Additionally, the Corps
 8
     described that one of the benefits from the Lateral Project was that it would supply energy to the
 9

10   Refinery. Id. at 139.

11          68.     In considering the reasonably foreseeable detriments, the Corps asserted on the

12   basis of the Final EIS, Draft Supplemental EIS, and FERC EA, that the Export Facility and

13   Lateral Project would result in a negligible release of greenhouse gases into the atmosphere when
14   compared to global greenhouse gas emissions. Id. at 112-13; 145. The Corps claimed that they
15
     are not expected to generate quantities of greenhouse gases beyond that which is typical for
16
     export facilities or gas pipelines of a similar size. Id. at 112-13. The EA included greenhouse
17
     gas emissions from construction, loss of aquatic sinks, increased vessel traffic in the Export
18
     Terminal, and “minor amounts of fugitive methane emissions which would have a minor adverse
19
     effect on greenhouse gas emissions” from the Lateral Project. Id. at 145-148, 112-13. The
20

21   Corps described the detriments from the Export Terminal and Lateral Project as minimal and

22   permanent. Id. at 147-48.

23                  2.       Other Public Interest Factors
24          69.     In its public benefit analysis, the Corps did little to explain the economic benefits
25   of the Export Terminal other than describe the unemployment rate in Cowlitz County and claim
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 22 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 23 of 36



 1   that it would temporarily increase jobs and revenue from construction and in the long run

 2   generate jobs for the Export Terminal and Refinery. EA at 109. The Corps did not discuss the
 3   number of jobs, length of time of expected jobs, or expected revenue to the region.
 4
             70.     The Corps found that the Project will have a negligible effect on aesthetics,
 5
     largely because the site is already zoned for industrial use. Id. at 110-111. However, the
 6
     refinery and terminal would dominate views of the North Port site, substantially changing the
 7
     visual character of this area. The 245-foot flare stack—required to dispose of flammable
 8
     gases—would be one of the tallest structures in the entire county, looming 100 feet taller than
 9

10   Kalama’s iconic totem pole. In addition to buildings and smokestacks, vapor plumes from the

11   refinery’s cooling towers could extend thousands of meters into the air.

12           71.     The Corps also minimized the effect the project will have on recreation at the site

13   and along the relevant stretch of the Columbia River. Id. at 132–134. The public is currently
14   able to access, park, and recreate at this location.
15
     IV.     IMPACTS TO ENDANGERED AND THREATENED SPECIES
16
             72.     As required under the Endangered Species Act, the Corps consulted with NMFS
17
     to assess whether the Kalama Project would jeopardize endangered or threatened species or
18
     adversely modify their critical habitat. 16 U.S.C. § 1536(a)(2). NMFS prepared a biological
19
     opinion, with an accompanying Incidental Take Statement for the Export Terminal and Lateral
20

21   Project, finding, among other things, “no jeopardy” to various populations of salmon and

22   steelhead, Southern Resident killer whales, and leatherback sea turtles and “no adverse

23   modification” to critical habitat. NMFS did not consider the Refinery as part of the Proposed

24   Action it reviewed.
25

26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                      - 23 -                      (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 24 of 36



 1          73.     NMFS regulations require that the Incidental Take Statement specify the amount

 2   or extent of allowed take, provide reasonable and prudent measures necessary to minimize the
 3   impact of that take, and set forth terms and conditions that must be followed to implement such
 4
     measures. 16 U.S.C. § 1536(b)(4); 50 C.F.R. § 402.14(i)(1), (3). The failure to make those
 5
     measures mandatory is a violation of the ESA and the implementing regulations.
 6
            A.      Failure to Set Valid Incidental Take Limits
 7
            74.     NMFS concluded that the Proposed Action was not likely to jeopardize the
 8
     continued existence of several populations of endangered and threatened salmon and eulachon
 9
     because (1) only small numbers of salmon, most likely Chinook, would be affected by wake
10

11   stranding from ships in the Columbia River transiting to and from the Export Terminal and the

12   Pacific Ocean and (2) the impact of the increase in vessel traffic from the Proposed Action was

13   unlikely to increase bank erosion or shoreline armoring to an extent that it would have an impact
14   on salmon and eulachon.
15
            75.     As described in the biological opinion, wake stranding occurs when large, deep-
16
     draft vessels produce wakes that strand juvenile salmon on beaches. BiOp at 96. Wake
17
     stranding has been identified as a threat to recovery of several salmon species on the Columbia
18
     River. Id. The increase in vessel traffic from the Proposed Action will likely increase stranding
19
     and death of certain species of salmon. Id. Wake stranding is identified as a limiting factor in
20

21   listings or recovery plans several salmon species, including Chinook, which are particularly

22   vulnerable because of their small size. Id.

23          76.     NMFS considered in its analysis a study of the Proposed Action area finding that

24   36% of vessel traffic led to strandings. Id. at 97. During 126 observed vessel passings, 426
25   Chinook, 8 chum, and 7 coho were identified as stranded. Id. at 97.
26

27                                                                               Earthjustice
     COMPLAINT FOR DECLARATORY                                                   810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                       Seattle, WA 98104
                                                   - 24 -                        (206) 343-7340
               Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 25 of 36



 1            77.   Even though the biological opinion stated that “the effects [] likely to result in

 2   measurable effects to listed fish are … wake stranding and erosion from ship traffic,” Id. at 106,
 3   NMFS concluded that the increased number of ship passages from the Proposed Action (72 per
 4
     year) would not increase mortality caused by wake stranding enough to have an observable
 5
     impact on the long-term abundance trends of any of the affected species or their populations. Id.
 6
     at 98.
 7
              78.   The increased vessel traffic will also cause river bank erosion and will likely
 8
     promote bank or shoreline armoring to protect the property. Id. at 99. The biological opinion
 9

10   states that shoreline armoring “removes existing off channel habitat or precludes the formation of

11   off channel habitat that is important for rearing juvenile salmon.” Id. at 99. NMFS concludes

12   that bank erosion and shoreline armoring effects are expected to be minor due to the low number

13   of vessels expected from the Proposed Action (72/year), though it does not provide any analysis
14   of the amount of erosion expected. Id. at 81; cf. id. at 116.
15
              79.   Incidental take of various populations of Chinook and steelhead caused by the
16
     Proposed Action includes increased in-water predation from the dock’s overwater coverage and
17
     elevated sound levels from construction. Id. at 125-26.
18
              80.   In the Incidental Take Statement, NMFS uses the limits of the proposed action
19
     itself as take limitations. NMFS sets the dock’s square footage—10,925 square feet—as the
20

21   extent of take for overwater coverage. Id. at 126. It sets the expected number of pile strikes for

22   driving steel piles for the dock as a surrogate for incidental take caused by elevated sound levels.

23   Id. at 126. NMFS does not explicitly call stranding or shoreline armoring incidental take, but
24   uses the number of the Proposed Action’s vessel trips (72/year) as a surrogate for extent of take
25

26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 25 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 26 of 36



 1   caused by stranding because, according to NMFS, there is limited understanding of the variables

 2   that contribute to wake stranding and little data to provide a take estimate. Id. at 125-26.
 3          81.     Southern Resident killer whales are highly endangered. There are 73 wild
 4
     individuals. According to NMFS, the loss of a single individual, or the decrease in reproductive
 5
     capacity of a single individual, is likely to appreciably reduce the likelihood of survival and
 6
     recovery of the Southern Residents.
 7
            82.     For Southern Resident Killer Whales, NMFS concluded that the risk of ship
 8
     strikes was minimal because the increase in vessel traffic in the action area was small, ship
 9

10   strikes are a rare event, and the Proposed Action area is a small portion of available marine

11   mammal habitat. Id. at 109.

12          83.     NMFS acknowledged that due to overlap of heavy shipping traffic and high whale

13   density, Oregon and Washington waters are a high-risk area for ship strike events. Id. at 108.
14   Ship strikes have an equal chance of affecting individuals of different species, so NMFS did not
15
     conduct an individual analysis of each species of marine mammal. Id. at 108. Eighty-seven
16
     percent of fatal ship strikes involved ships more than 250 feet long and the greatest probability of
17
     lethal injury to a large whale occurs between speeds of 8.6 to 15 knots. Id. at 109.
18
            84.     The ships used in the Proposed Action will be 600-900 feet long and will travel
19
     up to 20 knots. Id. at 109. There are no regulations in place to restrict ship activity in the
20

21   vicinity of the whales in the Proposed Action Area, although NOAA Fisheries West Coast

22   Region has voluntary Recommendations to Avoid Collisions. Id. at 109. NMFS assumes that

23   any whales struck by ships from the Proposed Action will likely die as a result of collision. Id. at
24   109.
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 26 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 27 of 36



 1          85.       NMFS acknowledged that the Proposed Action will lead to increased vessel

 2   traffic, which will result in some increased risk of ship strike and a high likelihood of death if
 3   struck. Id. at 109. However, it did not analyze the potential for strike events, claiming it had
 4
     limited information on the incidence of ship strikes to determine how a particular number of ship
 5
     transits would increase ship strike events. Id. at 109. Nonetheless, it qualitatively determined
 6
     that the relative number of ship transits in the Proposed Action was small compared to the total,
 7
     and therefore the risk was small. Id. at 109.
 8
            86.       In reviewing the impacts to Southern Resident killer whale populations
 9

10   specifically, NMFS found one collision in 2005 that resulted in minor injury, one fatal collision

11   in 2006, and no mortality or serious injuries between 2007-2011. Id. at 130. NMFS did not

12   include in its analysis the 2016 fatal collision of J34 (“DoubleStuf”), an 18-year-old male

13   member of J pod. NMFS acknowledged that Southern Residents overlap with the Proposed
14   Action area—NMFS tagging data shows the presence of Southern Residents in the Proposed
15
     Action area at the mouth of the Columbia River—but discounted the risk of collision because
16
     Southern Resident killer whales are not reported to interact with large ships. Id. at 130.
17
            87.       The biological opinion does not set an incidental take limit for Southern Resident
18
     killer whales.
19
            88.       Leatherback sea turtles have been listed as endangered since 1970 and their
20

21   numbers continue to decline in the Pacific. Id. at 60-61. They have been documented to forage

22   in the Columbia River Basin and have critical habitat in the Kalama Project action area. Id. at

23   60, 61, 85. Ship strikes are likely to occur in the action area, are a significant source of mortality
24   to sea turtles, and go largely unreported. Id. at 82, 85.
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 27 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 28 of 36



 1           89.     NMFS did not provide for take exemption for third-party incidental take of the

 2   leatherback sea turtle in the Incidental Take Statement, claiming that it would be difficult to
 3   provide reasonable and prudent measures, terms and conditions, or a meaningful reinitiation
 4
     trigger. Id. at 126.
 5
                                           CLAIMS FOR RELIEF
 6
                                        FIRST CLAIM FOR RELIEF
 7
                          Corps’ Violation of National Environmental Policy Act
 8                      and Administrative Procedure Act: Failure to Prepare an EIS

 9           90.     Under NEPA, federal agencies are required to prepare an EIS for “major Federal
10   actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C).
11
             91.     CEQ regulations further define whether impacts are “significant” enough to
12
     warrant a full EIS, requiring consideration of both “context” (i.e., the various scales, regions, and
13
     interests affected by the action) and “intensity” (i.e., the “severity of the impact”). 40 C.F.R. §
14
     1508.27. With respect to the latter, the regulations lay out ten factors that are to be considered.
15
     Examples of these criteria include: the degree to which the proposed action affects public health
16

17   or safety; the degree to which the possible effects on the human environment are likely to be

18   highly controversial; the degree to which the possible effects on the human environment are

19   highly uncertain or involve unique or unknown risks; the degree to which the action may
20   establish a precedent for future actions with significant effects or represents a decision in
21
     principle about a future consideration; whether the action is related to other actions with
22
     individually insignificant but cumulatively significant impacts; and the degree to which the
23
     action may adversely affect an endangered or threatened species or its habitat. Id.
24
             92.     The Corps issued an EA and Finding of No Significant Impact in violation of
25
     NEPA’s requirement to prepare an EIS where, as here, the action would have significant
26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 28 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 29 of 36



 1   environmental impacts. The Refinery alone would emit more than 1,000,000 tons of greenhouse

 2   gases per year at an estimated 40 year project lifespan. Upstream, it would create additional
 3   greenhouse gas emissions from increased demand for fracked gas from Canada, induced
 4
     development of additional pipeline infrastructure, increased gas leakage, and increased
 5
     consumption of electricity and fossil fuels from operation and construction. Downstream, it
 6
     would cause additional greenhouse gas emissions from shipping methanol to China, production
 7
     of olefins from methanol, and potential use as fuel. These increases in greenhouse gas emissions
 8
     impact climate change, which affects public health and safety, are highly controversial, involve
 9

10   known risks, may establish precedent for future actions, and have cumulative impacts. The

11   Kalama Project adversely affects endangered and threatened species by wake stranding,

12   shoreline armoring, vessel strikes, and degraded habitat.

13          93.     The Corps acted arbitrarily, capriciously, and contrary to the evidence before it, in
14   violation of NEPA and CEQ regulations, and contrary to the APA, 5 U.S.C. § 706(2)(A), in
15
     failing to prepare a full EIS on the Kalama Project.
16
                                      SECOND CLAIM FOR RELIEF
17
                           Corps’ Violation of National Environmental Policy Act
18                                   and Administrative Procedure Act

19          A.      Improper Segmentation of Project Components and Limited of Scope of Review
20          94.     NEPA requires consideration of separate components of a single project in a
21
     single NEPA review. 40 C.F.R. § 1508.25. NEPA regulations state that connected actions
22
     should be considered in a single EIS, defining connected actions as one that “cannot or will not
23
     proceed unless other actions are taken previously or simultaneously,” and “are interdependent
24
     parts of a larger action and depend on the larger action for their justification.” Id.
25

26

27                                                                                  Earthjustice
     COMPLAINT FOR DECLARATORY                                                      810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                          Seattle, WA 98104
                                                     - 29 -                         (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 30 of 36



 1          95.     The Corps mixed and matched the three project components--refinery, marine

 2   vessel terminal, and lateral pipeline—as conveniently suited its stage of analysis. Although the
 3   EA includes the Refinery in the scope of review, it ignores greenhouse gas emissions from the
 4
     Refinery in its alternatives review; it excludes the Refinery from the CWA Public Interest
 5
     review; it improperly limits the geographic assessment area; and it excludes significant upstream
 6
     and downstream greenhouse gas emissions from its cumulative impacts review.
 7
            96.     By improperly segmenting the Refinery from the Export Terminal and Lateral
 8
     Project, the Corps severely underestimates the Kalama Project’s greenhouse gas emissions and
 9

10   has acted in a manner that is arbitrary, capricious, and not in accordance with law, in violation of

11   NEPA and the APA, 5 U.S.C. § 706(2)(A).

12          B.      Failure to Take a Hard Look at Indirect Impacts

13          97.     NEPA requires agencies to take a hard look at the direct, indirect, and cumulative
14   impacts of a proposed action. Indirect effects of a project are those that are caused by the project
15
     and reasonably foreseeable, which may be later in time or farther removed in distance. Agencies
16
     cannot avoid their responsibility to consider future effects by claiming they are uncertain,
17
     because NEPA requires some element of predictive behavior. Courts have generally recognized
18
     downstream greenhouse gas pollution and upstream induced growth of extraction activities as
19
     indirect effects of fossil fuel projects. Agencies must use high quality, accurate scientific
20

21   information to ensure the scientific integrity of the analysis. 40 C.F.R. §§ 1500.1(b), 1502.24.

22          98.     To the extent that the Corps discussed the indirect and cumulative effects of the

23   project’s emissions, the Corps relied on the flawed and incomplete state Draft Supplemental EIS.

24   The Draft Supplemental EIS relies on faulty assumptions and NWIW’s theory that methanol will
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                    - 30 -                         (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 31 of 36



 1   displace higher greenhouse gas emissions of coal for producing olefins for plastics based on

 2   future speculative market forces.
 3          99.     The EA fails to consider combustion of methanol for fuel as a downstream end-
 4
     use of the project’s methanol that would have additional greenhouse gas impacts. NWIW’s
 5
     leadership has given presentations stating that that methanol produced by the project may
 6
     entirely or partially be used for fuel. The inclusion of a requirement that methanol from the
 7
     Project cannot be used for fuel does not cure the Corps’ failure to consider this end use.
 8
     Moreover, inclusion of the requirement raises questions about the County and Port’s interest and
 9

10   ability to enforce the requirement, including potential jurisdictional issues and privity of contract.

11          100.    The EA fails to consider the upstream induced growth caused by the Project. The

12   Corps considered the upstream impact of its own additional fracked gas use, but ignored the

13   impact the Project would have on the regional gas infrastructure and the demand for fracked gas
14   extraction. NWIW itself acknowledged that current infrastructure is overtaxed and will need to
15
     be expanded in the near future, particularly because of its own projects. Similarly, public
16
     comments from regional gas associations state that gas prices are increasing because of
17
     infrastructure constraints. Yet, the Corps excluded expansion of the pipeline system as
18
     hypothetical, speculative, and not reasonably foreseeable. The EA also failed to consider the
19
     impacts that the project would have on increased demand for fracked gas, in part because the
20

21   Corps limited the scope of review to the impacts in Washington State and the source of the

22   Project’s gas is Canada. Courts have recognized that increasing demand for gas will at the very

23   least increase the quantity consumed and increase production which may affect the price relative
24   to other energy sources.
25

26

27                                                                                 Earthjustice
     COMPLAINT FOR DECLARATORY                                                     810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                         Seattle, WA 98104
                                                     - 31 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 32 of 36



 1          101.    The Corps’ failure to consider reasonably foreseeable indirect and cumulative

 2   upstream and downstream impacts, and its finding that the Kalama Project has no significant
 3   impact based on an inadequate EA is arbitrary, capricious, not in accordance with the law, and in
 4
     violation of NEPA and the APA, 5 U.S.C. § 706(2)(A).
 5
            C.      Improper Reliance on Mitigation
 6
            102.    NEPA requires agencies to disclose and analyze measures to mitigate the impacts
 7
     of proposed actions. 40 C.F.R. §§ 1502.14(f), 1502.16(h). Mitigation measures include
 8
     avoiding the impact by not taking a certain action or parts of an action, limiting the degree or
 9
     magnitude of the action, restoring the affected environment, preserving the environment or
10

11   maintaining operations during the life of the action, or compensating for the impact by replacing

12   or providing substitute resources or environments. 40 C.F.R. § 1508.20. The EA only presented

13   this last form of mitigation—compensation through a greenhouse gas bank to offset the
14   greenhouse gas emissions in Washington State alone.
15
            103.    The Corps described that NWIW would voluntarily purchase mitigation credits or
16
     make the equivalent contribution to greenhouse gas banks to offset 100% of the greenhouse gas
17
     emissions from the Refinery in Washington State. The Corps concluded on this basis that the
18
     Refinery will have an adverse effect that will be neutralized by mitigation. However, this
19
     mitigation plainly does not offset the Kalama Project’s total greenhouse gas emissions because it
20

21   ignores the upstream and downstream greenhouse gas emissions outside of the Refinery and

22   Washington State. Mitigation is not proposed for the Export Terminal or Lateral Project because

23   the EA described those emissions as reduced or de minimis.

24          104.    Reliance on mitigation measures is not a substitute for the Corps compliance with
25   NEPA’s mandate to examine potential significant environmental impacts. An agency cannot
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 32 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 33 of 36



 1   rely on mitigation measures to avoid performing a detailed analysis of the environmental impacts

 2   of an action. Mitigation must also be enforceable, and because the mitigation is voluntary, the
 3   Corps cannot ensure compliance with mitigation through monitoring or other means.
 4
            105.    By improperly relying on mitigation promises and failing to analyze mitigation
 5
     measures, the Corps severely underestimates the Kalama Project’s greenhouse gas emissions and
 6
     has acted in a manner that is arbitrary, capricious, and not in accordance with law, in violation of
 7
     NEPA and the APA, 5 U.S.C. § 706(2)(A).
 8
                                       THIRD CLAIM FOR RELIEF
 9
                                  Corps’ Violation of Clean Water Act
10
                   and Administrative Procedure Act: Inadequate Public Interest Review
11
            106.    Prior to issuing any CWA permit, the Corps must conduct a “public interest”
12
     review consistent with its governing regulations. 33 C.F.R. § 320.4(a). In conducting a public
13
     interest review, the Corps must consider the probable impacts of the proposed action and
14
     reasonably foreseeable detriments, while weighing “all those factors which become relevant in
15

16   each particular case.” Id.

17          107.    The Corps excluded the Refinery from its public interest review, claiming that it

18   was outside the Corps’ jurisdiction. However, the Corps imputed the benefits from the Refinery

19   to the Export Terminal and Lateral Project in balancing the public interest in those projects. It
20   should not then be allowed to exclude the foreseeable detriments from the Refinery of
21
     greenhouse gas emissions, especially where NEPA requires that the Corps review connected
22
     projects together when they are simultaneous and interdependent.
23
            108.    The Corps’ public interest review, as described above, overestimated the
24
     economic benefit and profitability of the Kalama Project, failed to consider loss of property
25
     values and degraded aesthetic value, and underestimated recreation value.
26

27                                                                                Earthjustice
     COMPLAINT FOR DECLARATORY                                                    810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                        Seattle, WA 98104
                                                    - 33 -                        (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 34 of 36



 1          109.    It is in the public interest to reduce greenhouse gas emissions and Washington

 2   State has codified greenhouse gas reduction targets through 2050. RCW Chapter 70.235.
 3          110.    The Corps public interest review is inadequate, arbitrary, not in accordance with
 4
     law and in violation of the CWA, the Rivers and Harbors Act, and the APA, 5 U.S.C. §
 5
     706(2)(A).
 6
                                     FOURTH CLAIM FOR RELIEF
 7
                                NMFS Violation of Endangered Species Act
 8                                   and Administrative Procedure Act:
                         Failure to Quantify Take in the Incidental Take Statement
 9
            111.    The ESA requires that federal agencies ensure that their actions are not likely to
10

11   jeopardize the continued existence of threatened and endangered species or result in the

12   destruction or adverse modification of critical habitat. 16 U.S.C. § 1536(a)(2).

13          112.    ESA § 7(b)(4) requires FWS to issue an incidental take statement whenever a
14   proposed federal agency action will not jeopardize a protected species but will result in
15
     incidental take of members of the species. 16 U.S.C. § 1536(b)(4). The incidental take
16
     statement must specify “those reasonable and prudent measures that the Secretary considers
17
     necessary or appropriate to minimize such impact” and “the terms and conditions … that must be
18
     complied with by the Federal agency … to implement the measures.” Id.
19
            113.    The incidental take statement must also “specif[y] the impact, i.e., the amount or
20

21   extent, of such incidental taking on the species.” 50 C.F.R. § 402.14(i)(i).

22          114.    NMFS has violated Section 7(b)(4) of the ESA, 16 U.S.C. § 1536(b)(4), by

23   issuing an incidental take statement with the Biological Opinion that fails to adequately quantify

24   take. For populations of fish in the action area, NMFS set the take limit equal to the amount of
25   take that the project as planned will cause—the amount stranded by an increase 72 vessels per
26

27                                                                                  Earthjustice
     COMPLAINT FOR DECLARATORY                                                      810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                          Seattle, WA 98104
                                                    - 34 -                          (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 35 of 36



 1   year and the amount harmed from noise by the number of pile strikes required to build the dock.

 2   BiOp at 125-26.
 3          115.    Although the biological opinion confirms that the increased vessel traffic
 4
     threatens injury and death to southern resident killer whales from vessel strikes and prey
 5
     limitations, NMFS did not evaluate the likelihood of take or provide a limitation on take for this
 6
     highly imperiled population. Id. at 130-31.
 7
            116.    For leatherback sea turtles, the biological opinion confirms that project will
 8
     increase the risks to sea turtles from ship strikes, and NMFS estimated the frequency with which
 9

10   leatherback sea turtles might interact with the number of ships in the Proposed Action area

11   (based on coastal population numbers in California). However, due to claimed “uncertainty,”

12   NMFS did not use any data to establish the likelihood of take and set no incidental take limit at

13   all.
14          117.    NMFS’s actions and omissions are arbitrary, capricious, an abuse of discretion,
15
     and otherwise not in accordance with law and are reviewable under the APA, 5 U.S.C. §§ 701 –
16
     706.
17
                                          PRAYER FOR RELIEF
18
            WHEREFORE, the plaintiffs respectfully request that the Court:
19
            1.      Declare that the Corps’ CWA 404 permit NWP-2014-177/2 for the Kalama
20

21   Project violates the CWA, its implementing regulations, and the APA;

22          2.      Declare that the EA and FONSI issued by the Corps for the Kalama Project

23   violate NEPA, its implementing regulations, and the APA;

24          3.      Vacate Corps’ permit NWP-2014-177/2 and the underlying EA and FONSI;
25

26

27                                                                               Earthjustice
     COMPLAINT FOR DECLARATORY                                                   810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                       Seattle, WA 98104
                                                    - 35 -                       (206) 343-7340
              Case 3:19-cv-06071-RJB Document 1 Filed 11/12/19 Page 36 of 36



 1          4.      Declare that the Biological Opinion and Incidental Take Statement issued by

 2   NMFS for the Kalama Project violate the ESA, its implementing regulations, and the APA;
 3          5.      Order NMFS to rescind the Incidental Take Statement and reconsult to issue a
 4
     valid Incidental Take Statement;
 5
            6.      Award plaintiffs their reasonable fees, costs, expenses, and disbursements,
 6
     including attorneys’ fees, associated with this litigation; and
 7
            7.      Grant such further declarative and injunctive relief as the Court may deem just
 8
     and proper.
 9

10          DATED this 12th day of November, 2019.

11                                                  Respectfully submitted,

12
                                                     /s/ Kristen L. Boyles_______________
13                                                  KRISTEN L. BOYLES, WSBA #23806
                                                    Earthjustice
14                                                  810 Third Avenue, Suite 610
15                                                  Seattle, WA 98104-1711
                                                    Ph.: (206) 343-7340
16                                                  Fax: (206) 343-1526
                                                    kboyles@earthjustice.org
17
                                                    Attorney for Plaintiffs
18

19

20

21

22

23

24

25

26

27                                                                              Earthjustice
     COMPLAINT FOR DECLARATORY                                                  810 Third Ave., Suite 610
28   AND INJUNCTIVE RELIEF                                                      Seattle, WA 98104
                                                     - 36 -                     (206) 343-7340
